Citation Nr: 1011672	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  02-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed deviated 
nasal septum.  

2.  Entitlement to service connection for claimed obstructive 
sleep apnea.  

3.  Entitlement to service connection for claimed 
rhinitis/sinusitis.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.  

The Veteran and his wife testified before the RO's Hearing 
Officer in September 2002, and before the undersigned 
Veterans Law Judge in a videoconference hearing from the RO 
in November 2002.  

In October 2003, the Board remanded these issues to the RO 
for additional development.  

The Board issued a decision in December 2005 denying the 
Veteran's appeal.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2008, the Court issued a Memorandum Decision that 
affirmed the Board's denial of service connection for left 
facial nerve paralysis but vacated the Board's decision 
regarding the three claimed disabilities characterized on the 
title page.  The Court's Memorandum Decision remanded those 
issues back to the Board to reconsider whether VA's duty to 
assist in obtaining evidence had been fulfilled, in light of 
lay evidence submitted by the Veteran.  

In an October 2008 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the 
Court, which in a December 2009 Order, granted the parties' 
Joint Motion, remanding the issues for compliance with the 
terms of the Joint Motion.  

The appeal is being remanded to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required.  


REMAND

In a December 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the Board did not provide 
adequate reasons or bases regarding whether Veteran's 
assertions of continuity of symptoms since service were 
competent, and whether such evidence was sufficient to 
establish a nexus.  

As noted, the March 2008 Memorandum decision instructed the 
Board to reconsider whether VA's duty to assist in obtaining 
evidence had been fulfilled, in light of lay evidence 
submitted by the Veteran.  

The Veteran was afforded VA examinations in February, April 
and May 2001.  The examiners ultimately opined there was no 
direct connection between the Veteran's current disabilities 
and an in-service event, injury or disease.  

However, in rendering those opinions, the examiners failed to 
consider the Veteran's assertions of a continuity of symptoms 
since service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  
For these reasons, the Board finds that it cannot make a 
fully informed decision based on the February, April and May 
2001 examination reports, and another VA examination should 
be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of his 
claimed deviated nasal septum, 
obstructive sleep apnea, and 
rhinitis/sinusitis.  All necessary 
special studies or tests should be 
accomplished.  

It is imperative that the examiner 
review the evidence in the claims 
file, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  

Following examination of the Veteran, 
the examiner should specifically offer 
an opinion as to the following:  

(a).  Is it is at least as likely as 
not (50 percent probability or more) 
that the Veteran has a deviated nasal 
septum that had its clinical onset 
during his military service?  

(b).  If not, it is at least as likely 
as not (50 percent probability or 
more) that the Veteran has a deviate 
nasal septum related, through 
continuity of symptoms, to military 
service?  

(c).  Is it is at least as likely as 
not (50 percent probability or more) 
that the Veteran has obstructive sleep 
apnea that had its clinical onset 
during his military service?  

(d).  If not, it is at least as likely 
as not (50 percent probability or 
more) that the Veteran has obstructive 
sleep apnea related, through 
continuity of symptoms, to military 
service?  

(e).  Is it is at least as likely as 
not (50 percent probability or more) 
that the Veteran has 
rhinitis/sinusitis that had its 
clinical onset during his military 
service?  

(f).  If not, it is at least as likely 
as not (50 percent probability or 
more) that the Veteran has 
rhinitis/sinusitis related, through 
continuity of symptoms, to military 
service?  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  A 
complete rationale should be given for 
all opinions and should be based on 
examination findings, historical 
records, and medical principles.  

2.  To help avoid future remand, the 
RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the claim, in 
light of all pertinent evidence and 
legal authority.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO should 
furnish to the Veteran and his 
attorney a supplemental statement of 
the case and afford him the 
appropriate opportunity for response 
thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


